Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1 in the reply filed on 3/25/2021 is acknowledged.  The traversal is on the ground(s) that it is not a serious burden on the examiner to examine all the embodiments.  This is not found persuasive because additional text searches would be required to find the differing features of the other embodiments if claims are drafted towards them on amendment.
The requirement is still deemed proper and is therefore made FINAL.



DETAILED ACTION
	This is the first action on the merits for application 16/169985.  Claims 1-20 are currently pending in this application.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-9, 11, 12, and 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by BERNARDELE (2018/0148129).

Regarding Claim 1, BERNARDELE teaches A bicycle derailleur comprising: a base member (34) configured to be mounted to a bicycle frame [0005]; a movable member (36) movably coupled to the base member (34); a chain guide (20) rotatably coupled to the movable member (36) about a pivot axis; and a resistance applying structure (50) configured to apply rotational resistance to the chain guide (20), the resistance applying structure (50) including: a rotational one-way clutch (52)(54)(56)(57) including a first engagement member (52) and a second engagement member (54), the first engagement member and the second engagement member being configured to be rotatable about the pivot axis, the first engagement member (52) having a first axially facing surface and a first engagement profile (52a) provided to the first axially facing surface, the second engagement member (54) having a second axially facing surface and a second engagement profile (54a) provided to the second axially facing surface, the first engagement profile and the second engagement profile being configured to engage with each other in an engagement state of the first engagement member and the second engagement member, the first axially facing surface and the second axially facing surface being configured to face each other in an axial direction with respect to the pivot axis; and an elastic portion (57) provided to at least one of the first axially 

Regarding Claim 2, BERNARDELE teaches wherein the first engagement profile (52a) includes at least one first engagement pawl, the second engagement profile (54a) includes at least one second engagement pawl configured to engage with the at least one first engagement pawl, and the elastic portion (57) is provided to the at least one first engagement pawl.

Regarding Claim 3, BERNARDELE teaches wherein the at least one first engagement pawl (pawls on 52a) includes a plurality of first engagement pawls.

Regarding Claim 5, BERNARDELE teaches wherein the at least one second engagement pawl (pawls on 54a) includes a plurality of second engagement pawls.

Regarding Claim 7, BERNARDELE teaches wherein the first engagement member (52) has an annular shape, and the second engagement member (54) has an annular shape.

Regarding Claim 8, BERNARDELE teaches wherein the first engagement profile (52a) includes a plurality of first engagement pawls, and the plurality of first engagement pawls is spaced apart from each other in a circumferential direction with respect to the pivot axis.

Regarding Claim 9, BERNARDELE teaches wherein the plurality of first engagement pawls (pawls on 52a) is equally spaced apart from each other in the circumferential direction with respect to the pivot axis.

Regarding Claim 11, BERNARDELE teaches wherein the first engagement member (52) includes a first base body including the first axially facing surface, the first engagement profile includes at least one first engagement pawl, and the at least one first engagement pawl is integrally provided with the first base body as a one-piece unitary member.

Regarding Claim 12, BERNARDELE teaches wherein the resistance applying structure includes a resistance applying member (58) configured to apply rotational resistance to the second engagement member (54).

Regarding Claim 16, BERNARDELE teaches wherein the at least one first engagement pawl (pawl on 52a) protrudes toward the second engagement member in the axial direction.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BERNARDELE (2018/0148129).

Regarding Claim 20, BERNARDELE does not teach wherein a total number of the at least one first engagement pawl is equal to or larger than one and is equal to or smaller than eight.
BERNARDELE teaches the result effective variable of a number of engagement pawls since there are some number of engagement pawls.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it so the unidirectional device has a desired diameter while being able to resist a specified torque in the non-rotational direction.


Claim 10, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over BERNARDELE (2018/0148129) in view of WU (2017/0174289).

Regarding Claim 10, BERNARDELE does not teach wherein a total number of the plurality of first engagement pawls is an even number.
WU teaches wherein a total number of the plurality of first engagement pawls (521) is an even number (Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the pawl number in BERNARDELE so it has the even number in WU as a matter of design choice so the one way mechanism may use an already manufactured one way clutch having an even number of pawls which may reduce manufacturing costs.

Regarding Claim 19, BERNARDELE does not teach wherein a total number of the at least one second engagement pawl is equal to or larger than 15 and is equal to or smaller than 40.
WU teaches 24 pawls.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the pawl number in BERNARDELE so it has the even number in WU as a matter of design choice so the one way mechanism may use an already manufactured one way clutch having an even number of pawls which may reduce manufacturing costs.


s 13, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over BERNARDELE (2018/0148129) in view of YAMAGUCHI (2014/0213397).

Regarding Claim 13, BERNARDELE does not teach wherein the resistance applying structure includes a resistance control member configured to be operatively coupled to the resistance applying member so as to change the rotational resistance applied from the resistance applying member.
YAMAGUCHI teaches wherein the resistance applying structure (70) includes a resistance control member (68) configured to be operatively coupled to the resistance applying member so as to change the rotational resistance applied from the resistance applying member.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the damper in BERNARDELE so it has the damping adjustment in YAMAGUCHI as a matter of design choice so the damping can be adjusted to suit various transmission arrangements and riding conditions.

Regarding Claim 14, BERNARDELE as modified teaches wherein the resistance applying member is configured to apply first rotational resistance to the second engagement member in a first state where the resistance control member (YAMAGUCHI 72) is in a first position, and the resistance applying member is configured to apply second rotational resistance to the second engagement member in a second state where the resistance control member is in a second position different 

Regarding Claim 15, BERNARDELE as modified teaches wherein the resistance control member (YAMAGUCHI 72) configured to gradually change the rotational resistance applied by the resistance applying member as a position of the resistance control member varies.



Allowable Subject Matter
Claims 4, 6, 17, 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest wherein at least one pawl of the plurality of first engagement pawls engages with the at least one second engagement pawl in the engagement state of the first engagement member and the second engagement member, and another pawl of the plurality of first engagement pawls is free of an engagement with the at least one second engagement pawl in the engagement state of the first engagement member and the second engagement member with the other elements in Claim 4.
The prior art does not teach or suggest wherein the at least one second engagement pawl includes a plurality of second engagement pawls, and a total number 
The prior art does not teach or suggest wherein the at least one first engagement pawl is elastically deformed by a first deformation amount in the axial direction while the chain guide rotates relative to the movable member in the at least one first engagement pawl is elastically deformed by a second deformation amount in the axial direction while the chain guide rotates relative to the movable member in a second rotational direction about the pivot axis, the first rotational direction is a reverse direction of the second rotational direction in a circumferential direction with respect to the pivot axis, and the first deformation amount is larger than the second deformation amount with the other elements in Claim 17.

The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654